Exhibit 99 General Electric Capital Services, Inc. Condensed Statement of Earnings Three months ended June 30 Six months ended June 30 (In millions, Unaudited) V % V % Revenues Revenues from services $ $ $ Sales of goods 42 84 Total revenues (1)% 1% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses (13)% (13)% Earnings from continuing operations before income taxes F F Benefit (provision) for income taxes Earnings from continuing operations F F Earnings (loss) from discontinued operations, net of taxes Net earnings F F Less net earnings (loss) attributable to noncontrolling interests 20 51 Net earnings attributable to GECS $ F $ $ F Amounts attributable to GECS: Earnings from continuing operations $ F $ $ F Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to GECS $ F $ $ F General Electric Capital Services, Inc. Summary of Operating Segments Three months ended June 30 Six months ended June 30 (In millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL) $ $ 4% $ $ 2% Consumer (3)% 3% Real Estate -% (2)% Energy Financial Services (39)% (49)% GE Capital Aviation Services (GECAS) 5% 6% Total segment revenues (1)% (1)% GECS corporate items and eliminations (5)% 21% Total Revenues $ $ (1)% $ $ 1% Segment profit CLL $ $ F $ $ F Consumer 57% 86% Real Estate 36% 25% Energy Financial Services 10% (10)% GECAS 11% 4% Total segment profit F F GECS corporate items and eliminations U 32% Earnings from continuing operations attributable to GECS F F Earnings (loss) from discontinued operations, net of taxes, attributable to GECS F F Net earnings attributable to GECS $ $ F $ $ F General Electric Capital Services, Inc. Condensed Statement of Financial Position June 30, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECS shareowner's equity Noncontrolling interests Total liabilities and equity $ $
